2022 IL App (5th) 20025-U
             NOTICE
                                                                                          NOTICE
 Decision filed 08/05/22. The
                                                                               This order was filed under
 text of this decision may be              NO. 5-20-0025
                                                                               Supreme Court Rule 23 and is
 changed or corrected prior to
                                                                               not precedent except in the
 the filing of a Petition for                 IN THE                           limited circumstances allowed
 Rehearing or the disposition of
                                                                               under Rule 23(e)(1).
 the same.
                                   APPELLATE COURT OF ILLINOIS

                               FIFTH DISTRICT
______________________________________________________________________________

THE PEOPLE OF THE STATE OF ILLINOIS,            )     Appeal from the
                                                )     Circuit Court of
      Plaintiff-Appellee,                       )     Madison County.
                                                )
v.                                              )     No. 18-CF-1002
                                                )
WILLIAM A. STEVENSON,                           )     Honorable
                                                )     Kyle A. Napp,
      Defendant-Appellant.                      )     Judge, presiding.
______________________________________________________________________________

         JUSTICE WHARTON delivered the judgment of the court.
         Presiding Justice Boie and Justice Welch concurred in the judgment.

                                            ORDER

¶1       Held: The defendant was denied the reasonable assistance of counsel required under the
               Post-Conviction Hearing Act (725 ILCS 5/122-1 et seq. (West 2016)) where
               postconviction counsel failed to attach documentary evidence to the petition to
               support the defendant’s claims even though those claims relied upon evidence
               outside the record. Counsel’s failure to attach supporting documents directly led to
               the second-stage dismissal of his petition.

¶2       The defendant, William A. Stevenson, appeals the second-stage dismissal of his

postconviction petition, arguing that postconviction counsel did not provide him with reasonable

assistance because she (1) adopted his pro se petition rather than making amendments necessary

to adequately shape his legal claims, (2) failed to attach necessary affidavits and documentary

evidence to support the allegations in his petition, and (3) failed to request and examine transcripts

from two relevant hearings. We reverse.


                                                  1
¶3                                       I. BACKGROUND

¶4     In April 2018, the defendant was indicted on four counts of criminal sexual assault (720

ILCS 5/11-1.20(a)(4) (West 2016)). The charges involved allegations that he sexually abused his

stepdaughter. Attorney John Stobbs was appointed to represent the defendant.

¶5     Despite being represented by counsel, the defendant filed several pro se motions and letters

with the court. In a motion to suppress evidence, he asserted that police officers “made him make

false statements and he was under severe duress.” He further alleged that he was “not in a right

frame of mind” during his interview because he was having seizures and was not given proper

medication. In another motion to suppress, he alleged that he suffered a seizure while being held

on a 72-hour warrant; that although he did not recall the questioning that took place during this

time, he was told later that what he said during that questioning led to the charges against him; and

that this would not have happened if he were receiving proper medication. In a third motion to

suppress, the defendant asserted that he was “confused and not of sound mind.” He explained that

this was so because he was tired and hungry and had not had a cigarette in days. In a motion for a

fitness hearing, the defendant asserted that he would prove that he suffered from severe brain

trauma and grand mal seizures and that he was “having emotional breakdowns.”

¶6     The defendant also filed motions and wrote letters to the court asking for his attorney to be

dismissed. In pertinent part, he asserted that his attorney, Stobbs, was encouraging him to plead

guilty without doing anything for the defendant. On June 11, 2018, Stobbs filed a motion to

withdraw at the defendant’s request.

¶7     On July 16, 2018, the court held a hearing on Stobbs’s motion to withdraw. Judge Napp

asked the defendant if he agreed to allowing Stobbs to withdraw, to which the defendant replied,

“Yes, ma’am.” Judge Napp then explained that if she allowed Stobbs to withdraw, a different


                                                 2
public defender would not be appointed, and the defendant would have to hire an attorney or

represent himself. The defendant indicated that he understood.

¶8     The following exchange occurred:

             “THE COURT: You seem confused, so I want to make sure you—I want to make

       sure I’m answering any questions you have.

             THE DEFENDANT: Ma’am, I assumed—I just had before I came in here with Mr.

       Stobbs a question.

           THE COURT: So, here’s the thing, there was an off-the-record discussion with your

       attorney and with the State’s Attorney wherein he indicated what you had talked to him

       about. The State’s Attorney indicated that they’re not interested in any of that. So, I’m back

       to—

           THE DEFENDANT: I’m not even—

           THE COURT: Hold on. I’m back to this original question.

           THE DEFENDANT: Okay. All right.

           THE COURT: Are you not wanting Mr. Stobbs as your attorney anymore?

           THE DEFENDANT: Correct.

           THE COURT: So you’re going to hire a private attorney?

           THE DEFENDANT: No, ma’am. I can’t afford one.

           THE COURT: So you can’t afford an attorney, but you don’t want the Public

       Defender. So what are you going to do?

           THE DEFENDANT: I’m going to try and do it myself, ma’am.

           THE COURT: I can’t think of a worse thing you could possibly do in representing

       yourself. You’re charged with very serious offenses, if I recollect.”


                                                 3
The defendant acknowledged that he was charged with serious offenses. The court allowed Stobbs

to withdraw as counsel. However, the court scheduled the matter for an additional hearing the

following day to determine whether the defendant was competent to represent himself.

¶9     The July 17, 2018, hearing began with the following exchange between the defendant and

Judge Napp:

              “THE COURT: So before I begin, Mr. Stevenson, is it still your desire to represent

       yourself in this matter?

              THE DEFENDANT: Um, my family and I feel that it’s not in my best interest.

              THE COURT: To represent yourself?

              THE DEFENDANT: Correct. But I would like to accept the—my pastor—both

       pastors and my family would like to accept—just go ahead and accept the plea and see if

       the State’s Attorney would lower the plea.”

Judge Napp explained that before considering whether to accept the defendant’s plea, she first had

to resolve the question of the defendant’s ability to represent himself. She noted that if the

defendant wanted her to reappoint the public defender’s office, she would do so. She explained,

however, that the defendant’s case would likely be assigned to Stobbs.

¶ 10   Judge Napp asked the prosecutor to describe the State’s plea offer. The prosecutor

explained that the offer had been sent to defense counsel Stobbs in May, and that the offer called

for the defendant to plead guilty to count I in exchange for an agreed sentence of 15 years and the

dismissal of counts II, III, and IV.

¶ 11   Addressing the defendant again, the court asked if he wanted the public defender’s office

appointed to represent him again. The defendant replied, “No.” He stated that he wanted to

represent himself. In response, Judge Napp stated, “Then I have to go over the range of penalties


                                                4
with you.” She explained that the defendant was facing four counts of criminal sexual assault and

that each charge was a Class 1 felony with a sentencing range of 4 to 15 years. She explained that

the defendant was subject to mandatory consecutive sentences, so if convicted on all four charges,

he would be facing a total prison term of 16 to 60 years. Judge Napp further advised the defendant

that upon his release from prison, he would be required to serve a term of mandatory supervised

release of from three years to life.

¶ 12   When asked if he understood the range of penalties, the defendant replied, “I suppose I

didn’t, ma’am, because I was trying to take the 15 at 85 percent.” The following discussion then

occurred:

               “THE COURT: I understand you’re saying you want to accept an offer, but I’m not

       willing to let you accept that offer right now until I’m sure that you understand the

       ramifications of everything. So I’ll tell you for the record so that it’s clear, yesterday when

       I spoke with you, Mr. Stevenson, you were very polite but you seemed confused. And today

       as I sit here talking to you, again, you’re very polite, but you seem confused. ***

               You seem a little emotional right now, is that fair to say, Mr. Stevenson?

               THE DEFENDANT: (Indicating.)

               THE COURT: Because you can’t speak right now, because you’re emotional; is that

       fair?

               THE DEFENDANT: (Indicating.)

               THE COURT: I would note for the record that he has nodded his head yes.”

Judge Napp indicated that she did not feel she could let the defendant represent himself. The

defendant agreed that he “obviously” could not represent himself. The judge advised him that she




                                                   5
would reappoint the Madison County Public Defender’s office to represent him and that she would

try to arrange for someone from that office to talk to him before the next court date.

¶ 13   After consulting with Stobbs, the defendant requested a plea hearing to be held two days

later, on July 19, 2018. That hearing was held before Judge Schroeder.

¶ 14   At the outset, Judge Schroeder noted that, in addition to the charges in this case, a

misdemeanor charge of domestic battery and a traffic ticket for driving while license revoked were

pending against the defendant. Attorney Stobbs informed the court that the plea agreement offered

by the State included the dismissal of those charges as well as counts II, III, and IV of the

indictment in this case. He indicated that the agreement called for the defendant to plead guilty to

count I and agree to a sentence of 15 years in exchange for the State’s agreement to dismiss the

other pending charges. Stobbs further informed the court that he had spoken with the defendant

about the terms of the plea agreement for approximately half an hour two days earlier, and that he

spoke about it with him again before court on the day of the plea hearing.

¶ 15   Judge Schroeder then addressed the defendant, asking him if he had enough time to think

about the plea agreement and enough time to discuss it with his attorney. The defendant replied,

“Yes, sir, I have.” The judge then asked the defendant whether pleading guilty was what he

believed he should do. The defendant replied, “[Y]eah, at this point I guess that’s what I need to

do.” He stated, however, that there was something he wanted to say to his attorney. Judge

Schroeder allowed the defendant time to consult with Stobbs off the record.

¶ 16   After the defendant’s off-the-record conversation with Stobbs, Judge Schroeder noted that

the defendant had expressed some confusion about mandatory supervised release and the

requirement that he register as a sex offender. He explained these two points to the defendant, after

which, the defendant indicated that he understood.


                                                 6
¶ 17   Judge Schroeder then asked the defendant, “Have you had enough time to ask Mr. Stobbs

any questions you have about what this plea is and what the consequences are and what is going

to happen?” The defendant replied, “Yes, sir.” When asked if he was under the influence of drugs

or alcohol, the defendant replied, “I am not.” When asked if he was “suffering from any physical

or mental disability that would prevent [him] from understanding” what was happening during the

plea hearing, the defendant said, “No.”

¶ 18   Judge Schroeder went on to explain the allegations in the charge, various rights the

defendant would have if he went to trial, and the fact he would give up these rights by pleading

guilty. When asked if he understood, the defendant indicated that he did. The court advised the

defendant of the range of penalties he could face, and the defendant indicated that he understood.

¶ 19   After allowing the State to present the factual basis, Judge Schroeder questioned the

defendant further. When asked if anyone had forced or threatened him to plead guilty, the

defendant said, “No.” Asked if he had been promised “anything other than the plea negotiations

stated here in court” to get him to plead guilty, the defendant answered in the negative. Asked if

he had discussed the plea agreement with his attorney, the defendant said, “Yes.” The court found

that the plea was knowing and voluntary. After accepting the defendant’s plea, Judge Schroeder

explained the defendant’s appeal rights, including the fact that to challenge his sentence or

conviction, he must first file a motion to withdraw his plea.

¶ 20   On July 25, 2018, the defendant sent a letter to Judge Napp. In it, he expressed concern for

his health due to a “brain bleed caused by what [he] was told were cavernomas, one of which

exploded.” He stated that he was “in fear of being hit in [his] head,” which would worsen his

condition. He also stated, “My meds are still not correct in here, ma’am. I am suffering daily




                                                 7
emotion an[d] mental an[d] physical.” He concluded by stating that he needed medical attention.

He did not address his sentence or his plea.

¶ 21    On August 20, 2018, the defendant filed a pro se motion to reduce his sentence. He alleged

that (1) he had never been incarcerated previously, (2) his medical conditions made him

particularly vulnerable to death or disability if he were hit in the head, and (3) he was represented

by “ineffective counsel because he didn’t defend me adequately an[d] pushed me into taking a plea

agreement without knowing the full consequences.” The defendant did not ask to withdraw his

plea.

¶ 22    On September 12, 2018, the court denied the defendant’s motion, stating that “[t]he

sentence entered into in the above case was by agreement of the parties pursuant to a fully

negotiated plea.” The court noted that, as such, to challenge his sentence, the defendant must first

file a motion to withdraw his plea. The defendant did not file a direct appeal from that ruling.

¶ 23    On February 11, 2019, the defendant filed his pro se postconviction petition. In it, he

alleged that he was pressured to accept a plea by his appointed attorney, Stobbs, and that Stobbs

provided ineffective assistance because he had a large case load and did not care about the

defendant’s condition. The defendant further alleged that at the July 16, 2018, hearing, Judge Napp

stated that she believed the defendant was emotional, and that at the July 17 hearing, the

“Honorable Kyle Napp could tell [he] was still under mental medical duress.” The defendant

alleged that on the date of the plea hearing, he had been taking “crushed up medison [sic] of

variety” and that he was “mentally unstable” as a result. Finally, the defendant asserted that a

review of courtroom cameras would show that he was under “medical duress” on all three July

2018 court dates. We note that the courtroom does not have cameras.




                                                 8
¶ 24    On June 5, 2019, Judge Napp made the following docket entry: “As 90 days have passed

since the filing of the defendant’s motion, the State is hereby ordered to file a written response or

a motion to dismiss.” On July 24, she appointed attorney Donna Polinske to represent the

defendant.

¶ 25    The State filed a motion to dismiss the defendant’s petition and an amended motion to

dismiss. In the amended motion, the State argued that the defendant’s plea was knowing and

voluntary and that the record refuted his claims. The State asserted that (1) the court fully

admonished the defendant concerning the range of penalties and consequences of pleading guilty;

(2) when asked by Judge Schroeder if he had been coerced into accepting a plea, the defendant

responded in the negative; (3) the defendant denied being under the influence of drugs or alcohol;

(4) the defendant likewise denied having any mental or physical disability; (5) despite being fully

advised of his appeal rights, the defendant did not file a motion to withdraw his plea; and (6) plea

counsel negotiated a 15-year sentence where the defendant was facing an aggregate sentence of 16

to 60 years if convicted after a trial.

¶ 26    On November 15, 2019, Polinske filed a motion to adopt the defendant’s pro se petition.

She did not amend the petition or attach affidavits or other documents.

¶ 27    The matter came for a hearing on the State’s motion to dismiss on January 16, 2020, before

Judge Napp. The prosecutor acknowledged that because the matter was at the second stage of

postconviction proceedings, the court must take the allegations of the defendant’s petition as true

unless they are contradicted by the record. She argued that the defendant’s allegations in this case

were contradicted by the record. She noted that Judge Schroeder asked the defendant multiple

times if taking the plea agreement was what he wanted to do, and the defendant said “yes” each




                                                 9
time. The prosecutor further noted that when asked if he had been given enough time to discuss

the matter with his attorney, the defendant also answered in the affirmative.

¶ 28   The prosecutor next argued, “As far as whether or not he was under any medical duress or

medication that would have prevented him from understanding what he was doing, I don’t believe

there’s anything in the record that shows that.” She noted that the defendant said “no” when asked

if he was under the influence of drugs or alcohol and when asked if he was suffering from any

mental or physical disability.

¶ 29   In response, defense counsel Polinske first noted that when the defendant was asked if he

wanted to plead guilty, he said, “I guess that’s what I have to do.” She next asserted that two days

before the plea hearing, the court had noted that the defendant “was emotionally unstable.” The

following discussion then occurred:

            “THE COURT: I’m going to stop you for a second. Do you have a transcript of that

       particular day?

            MS. POLINSKE: No, I don’t, Your Honor.

            THE COURT: Because I was the judge that day, and I didn’t note that he was under

       duress.”

Judge Napp explained that her concern at that hearing was simply that she did not think the

defendant was capable of representing himself.

¶ 30   Defense counsel argued, “I think the totality of the circumstances is what the court should

look at with respect to my client’s petition. The medical record—I subpoenaed the records from

the jail, which I have this morning.” She informed the court that the defendant had been on suicide

watch at one point. She noted that a jail employee named Ms. Hebrank was present. We note that,




                                                 10
presumably, Ms. Hebrank could lay a foundation for the admission of the records into evidence.

Counsel stated, “I have an Exhibit A.”

¶ 31   At this point, the State objected, arguing that the admission of evidence would be “more

appropriate at a third-stage hearing.” In response, defense counsel argued that “if the court is going

to progress this to a third-stage hearing, the court needs to know what medications he was on at

the time to make that decision.” The court sustained the State’s objection, noting that her decision

at the second stage of postconviction proceedings must be based solely on the postconviction

petition “as filed,” including any attached affidavits, and the State’s motion to dismiss.

¶ 32   Defense counsel continued her argument, stating that the defendant was on medication at

the time of the plea hearing, and the court was not aware of this fact. She also argued that because

plea counsel was reassigned to the case only two days before the plea hearing, it was not clear that

the defendant truly had enough time to consult with him before entering the plea.

¶ 33   In ruling from the bench, Judge Napp noted that although she was not the judge who took

the defendant’s plea, she reviewed the entire record in this case. She then stated, “Mr. Stevenson

was prolific in his filing of pro se motions ***. While his spelling was not always accurate in those

motions, the content of what he said was clear, coherent, cogent, and understandable.” Judge Napp

directly addressed the defendant’s allegation that she could tell he was “still under mental medical

duress” at the July 17, 2018, hearing, stating, “That’s not what the record says, and that’s not what

I did.” She explained that her concern at that hearing was that the defendant did not have enough

time to think through his decisions and have his questions answered by counsel.

¶ 34   Judge Napp went on to discuss the transcript of the plea hearing. She noted that Judge

Schroeder gave the defendant additional time to consult with his attorney off the record; that Judge

Schroeder spent additional time explaining to the defendant the collateral consequences of his plea;


                                                 11
and that when asked about “physical or mental duress,” the defendant said, “No.” For these

reasons, the court found the allegations of the defendant’s petition to be “100 percent refute[d]”

by the record. She therefore granted the State’s motion to dismiss. The defendant filed the instant

appeal the same day.

¶ 35                                    II. ANALYSIS

¶ 36   The defendant argues that he received unreasonable assistance from postconviction counsel

because she failed to (1) file an amended postconviction petition, (2) attach affidavits or other

documents to the petition, and (3) obtain and review transcripts from the hearings that took place

on July 16 and 17, 2018. We find that counsel’s failure to attach affidavits and other documentary

evidence—particularly the defendant’s medical records—amounted to unreasonable assistance.

We need not consider whether her failure to amend the petition or her apparent failure to obtain

and review the two transcripts was likewise unreasonable.

¶ 37   The Post-Conviction Hearing Act (725 ILCS 5/122-1 et seq. (West 2016)) affords a remedy

to a defendant asserting that his or her conviction or sentence resulted from a substantial

deprivation of constitutional rights. People v. Tate, 2012 IL 112214, ¶ 8. Postconviction

proceedings involve three different stages. At the first stage, the court reviews the petition within

90 days to determine whether it is frivolous and patently without merit. People v. Edwards, 197

Ill. 2d 239, 244 (2001). If the petition is not dismissed within 90 days, it is advanced to the second

stage and docketed for further proceedings. People v. Pendleton, 223 Ill. 2d 458, 472 (2006);

Edwards, 197 Ill. 2d at 245.

¶ 38   Once a postconviction petition advances to the second stage, an indigent defendant is

entitled to the appointment of counsel. People v. Perkins, 229 Ill. 2d 34, 42 (2007). At this stage,




                                                 12
the State may respond to the defendant’s petition by filing an answer or a motion to dismiss. People

v. Burns, 2019 IL App (4th) 170018, ¶ 16.

¶ 39   At the second stage, the postconviction court determines whether the defendant’s petition,

along with any attached affidavits or other documentary evidence, makes a substantial showing of

a constitutional violation. Edwards, 197 Ill. 2d at 246. In making this determination, the court must

take as true all well-pled facts alleged by the defendant unless they are rebutted by the record.

Pendleton, 223 Ill. 2d at 473. However, it is the defendant’s burden to make the required substantial

showing of a constitutional violation. Id. If the defendant can make this showing, the petition

advances to the third stage of postconviction proceedings—an evidentiary hearing on his claims.

If the defendant cannot make this showing, the petition is dismissed. Edwards, 197 Ill. 2d at 246.

¶ 40   Because the right to counsel in postconviction proceedings is wholly statutory, defendants

are entitled only to the level of assistance mandated by the Post-Conviction Hearing Act, which is

a reasonable level of assistance. People v. Turner, 187 Ill. 2d 406, 410 (1999). To provide a

reasonable level of assistance, postconviction counsel must comply with the requirements of

Illinois Supreme Court Rule 651(c) (eff. July 1, 2017). People v. Wallace, 2018 IL App (5th)

140385, ¶ 30. The rule requires counsel to (1) consult with the defendant to ascertain his claims of

constitutional violations, (2) examine the trial record, and (3) make any amendments to the

defendant’s pro se petition that are necessary to adequately present his claims to the court. Burns,

2019 IL App (4th) 170018, ¶ 20. Counsel’s role is to shape the defendant’s claims into proper legal

form and present them to the court. People v. Collins, 2021 IL App (1st) 170597, ¶ 38. “If the

[defendant’s] claims are based on evidence outside the record, counsel is required to attach

affidavits or other evidence to adequately present those claims.” Burns, 2019 IL App (4th) 170018,

¶ 20; see also 725 ILCS 5/122-2 (West 2016).


                                                 13
¶ 41    Rule 651(c) does not require postconviction counsel to raise claims other than those

asserted by the defendant in his petition. Collins, 2021 IL App (1st) 170597, ¶ 39. The rule also

does not require counsel to examine any more of the record than is necessary to adequately present

those claims to the court. People v. Davis, 156 Ill. 2d 149, 164 (1993). Finally, Rule 651(c) does

not require counsel to amend a defendant’s pro se petition; it mandates only that counsel make

amendments necessary to adequately present the defendant’s claims. Turner, 187 Ill. 2d at 412.

Moreover, counsel is not required to advance claims that are “frivolous or spurious.” Pendleton,

223 Ill. 2d at 472.

¶ 42    Where, as here, postconviction counsel files a certificate of compliance with Rule 651(c),

the certificate creates a rebuttable presumption that counsel has complied with requirements of the

rule. Collins, 2021 IL App (1st) 170597, ¶ 31. It is the defendant’s burden to demonstrate to this

court that counsel did not substantially comply with these requirements. Id. Compliance with the

requirements of Rule 651(c) is mandatory. Perkins, 229 Ill. 2d at 50. However, strict compliance

is not necessary. Instead, “substantial compliance is sufficient.” Collins, 2021 IL App (1st)

170597, ¶ 30. We review de novo the question of whether postconviction counsel has substantially

complied with the requirements of the rule. Id. ¶ 31.

¶ 43    We begin our analysis by observing that the Post-Conviction Hearing Act explicitly

provides that a postconviction “petition shall have attached thereto affidavits, records, or other

evidence supporting its allegations or shall state why the same are not attached.” (Emphasis

added.) 725 ILCS 5/122-2 (West 2016). Here, postconviction counsel neither attached supporting

documents nor filed an amended petition explaining why they were not attached. The defendant

contends that, in order to adequately present his claims to the court, counsel was required to attach

the following documents to his petition: (1) the defendant’s own affidavit describing his


                                                 14
discussions with his plea attorney and the medications he was taking during the plea proceedings;

(2) the defendant’s medical records from the county jail; (3) an affidavit from Ms. Hebrank, the

jail employee who brought the defendant’s records to the hearing on the State’s motion to dismiss;

and (4) transcripts from the hearings that were held on July 16 and 17, 2018. We agree that at the

very least, counsel was required to attach the defendant’s affidavit and his medical records or to

explain their absence in an amended petition. We also find that her failure to do so directly

contributed to the dismissal of the defendant’s petition.

¶ 44   Substantial compliance with Rule 651(c) requires postconviction counsel to take the steps

that are necessary to present the defendant’s claims to the court, including overcoming procedural

hurdles that will result in dismissal of his petition. Perkins, 229 Ill. 2d at 44. To make a showing

of a substantial violation of constitutional rights, as required to survive a second-stage motion to

dismiss, the allegations in the petition “ ‘must be supported by the record in the case or by its

accompanying affidavits.’ ” Burns, 2019 IL App (4th) 170018, ¶ 16 (quoting People v. Coleman,

183 Ill. 2d 366, 381 (1998)).

¶ 45   Here, counsel recognized the need to provide the court with information on the medications

the defendant was taking for the court to advance the petition to the third stage. However, she

failed to provide any documentary support for the defendant’s allegations about his medical

conditions and the medications he was taking. See Turner, 187 Ill. 2d at 414 (noting that

postconviction counsel’s failure to attach supporting affidavits was “telling” where counsel argued

that the defendant’s claim relied on evidence outside the record). Although counsel attempted to

overcome her omission by offering the records into evidence at the hearing, such efforts are not

sufficient to overcome the lack of supporting documentation attached to the petition itself. Id. at

413.


                                                 15
¶ 46   The State, however, argues that the record affirmatively refuted the defendant’s claim that

his plea was not knowing and voluntary. This is so, the State contends, because at the plea hearing,

the defendant acknowledged that he was not “under the influence” of drugs or alcohol and that he

did not have any mental or physical disabilities that prevented him from understanding the nature

of the proceedings. We find this argument unpersuasive. While such acknowledgements may be

sufficient under some circumstances to refute a defendant’s subsequent bare assertion that his plea

was not knowing and voluntary, the record in this case indicates that the defendant repeatedly sent

letters and pro se filings to the court voicing his concern that he was not receiving the proper

medication for his brain injuries during the plea proceedings. Had counsel provided the court with

documentary evidence to support his claim, this may well have been adequate to raise questions

concerning whether the defendant was mentally impaired despite the acknowledgements he made

in response to Judge Schroeder’s questions at the plea hearing. See Wallace, 2018 IL App (5th)

140385, ¶ 40. Her failure to do so prevented the court from considering the merits of the

defendant’s claims. As such, her error “directly contributed to the dismissal of the petition without

an evidentiary hearing.” Turner, 187 Ill. 2d at 413.

¶ 47   We reach a similar conclusion with respect to counsel’s failure to support the defendant’s

claims of ineffective assistance of plea counsel with, at the very least, an affidavit from the

defendant. It is true that in response to Judge Schroeder’s questioning, the defendant acknowledged

that he had enough time to discuss the plea agreement and its consequences with his plea attorney

and that no one threatened or coerced him to plead guilty. However, the record also indicates that

the defendant stated prior to the plea hearing that he was dissatisfied with plea counsel Stobbs

because Stobbs was pressuring him to accept the plea agreement. In addition, it is worth noting

that, while the defendant confirmed at the plea hearing that pleading guilty was his choice, many


                                                 16
of his statements to that effect were equivocal. At the July 17, 2018, hearing, for example, the

defendant stated that his pastors and his family wanted him to “just go ahead and accept the plea

and see if the State’s Attorney would lower the plea.” Similarly, when asked at the plea hearing to

confirm his desire to accept the plea agreement, the defendant replied, “I guess that’s what I need

to do.” Had counsel attached an affidavit from the defendant detailing his off-the-record

discussions with Stobbs and the pressure he alleges he felt to plead guilty, it might have been

sufficient to raise questions.

¶ 48    We express no opinion as to the underlying merit of the defendant’s claims or the likelihood

that he will ultimately succeed. It is inappropriate for us to speculate as to whether the

postconviction court would have dismissed the defendant’s petition had postconviction counsel

“adequately performed [her] duties under Rule 651(c).” Turner, 187 Ill. 2d at 416. We hold only

that because the defendant did not receive the reasonable assistance of postconviction counsel

contemplated by the Post-Conviction Hearing Act, the court’s dismissal of his petition must be

reversed, and we must remand the matter for further second-stage proceedings.

¶ 49    Finally, we note that our conclusion that counsel provided unreasonable assistance by

failing to attach affidavits and other documentary evidence to the petition is sufficient to resolve

the question before us. As such, we need not consider whether counsel likewise provided

unreasonable assistance by failing to amend the petition to shape the defendant’s claims into proper

legal form and by apparently failing to review the transcripts of the hearings that occurred on July

16 and 17, 2018.

¶ 50                                   III. CONCLUSION

¶ 51    For the foregoing reasons, we reverse the court’s order dismissing the defendant’s

postconviction petition. We remand for further proceedings.


                                                17
¶ 52   Reversed and remanded.




                                18